Citation Nr: 1028717	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-08 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased compensable rating for osteomyelitis 
of teeth 23, 24 and 25. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and S. W.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active military service from December 1943 to 
April 1946.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  By that rating action, the RO continued an increased 
compensable evaluation assigned to the service-connected 
osteomyelitis of teeth 23, 24, and 25.  The Veteran appealed the 
RO's April 2005 rating action to the Board. 

In March 2008, the Veteran testified before the undersigned 
Veterans Laws Judge at the St. Petersburg, Florida RO.  A copy of 
the hearing transcript has been associated with the claims file.  

In November 2009, the Board remanded the instant increased 
evaluation claim to the RO for additional development.  The 
requested development has been completed and the case has 
returned to the Board for appellate review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009). 


FINDING OF FACT

The competent and probative evidence of record does not show that 
the Veteran currently has acute, subacute or chronic 
osteomyelitis.


CONCLUSION OF LAW

The criteria for an increased compensable evaluation for 
osteomyelitis of teeth numbered 23, 24, and 25 have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.71a, 4.150, Diagnostic Codes 
5000 and 9900 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Upon receiving a complete or substantially complete application, 
VA must notify the claimant of any information and evidence not 
of record that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  In this regard, via an August 2004 pre-
adjudication letter to the Veteran, the RO specifically notified 
him of the substance of the VCAA including the types of evidence 
necessary to establish the claim for an increased compensable 
rating for osteomyelitis of teeth 23, 24 and 25, and the division 
of responsibility between the Veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the letter essentially satisfied the requirements of 
the VCAA by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the Veteran about information and evidence 
VA would seek to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide. 

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In a July 2009 letter, the 
RO informed the Veteran of the Dingess elements.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the United 
States Court of Appeals for Veterans Claims (Court) found that, 
at a minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim:  (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life; (2) if the diagnostic code under which 
the claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening has 
on the claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id.

The Federal Circuit vacated the Court's decision, overturning the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2).  Vazquez- Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements (contained in the Veteran's Court's decision) were not 
disturbed by the Federal Circuit's decision.

A July 2009 letter informed the Veteran of the Vazquez elements.  
This letter informed the Veteran that he was to submit evidence 
showing that his service-connected osteomyelitis of teeth 23-25 
had increased in severity and the effect that worsening of the 
disorder had on his employment and daily life.  The Veteran was 
requested to submit medical evidence, to include but not limited 
to, doctors' statements, surgical reports, laboratory test 
results, or x-rays in support of his increased evaluation claim.  
The Veteran was also invited to submit statements from other 
individuals who would be able to describe from their knowledge 
and personal observation how the above-cited service-connected 
disability had worsened.  Enclosed were VA Forms 21-4142, 
Authorization and Consent to Release Information, and 21-4138, 
Statement in Support of Claim.  The Board finds that the July 
2009 letter adequately addressed the Vazquez elements. 

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist 
contemplates that VA will help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

The RO afforded the Veteran VA examinations in July 2009 and 
January 2010, during which the examiners discussed the severity 
of the Veteran's osteomyelitis of teeth numbered 23, 24 and 25.  
Copies of these examination reports are contained in the claims 
file.  

Therefore, VA has complied with the duty to assist requirements 
of the VCAA with respect to the increased evaluation claim on 
appeal.  Accordingly, the Board will address the merits of this 
claim. 

II.  Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), it was held 
that where entitlement to compensation has already been 
established, such as in the case at bar, and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Where an initially assigned disability 
evaluation is not at issue, consideration is also given to 
assigning staged ratings.  A claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed, such as here, until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).  

III.  Merits of the Claim

The RO has rated the service-connected osteomyelitis of teeth 23, 
24, and 25 as noncompensably disabling pursuant to 38 C.F.R. § 
4.150, Diagnostic Code 9900, maxilla or mandible.  This 
diagnostic code instructs that maxilla or mandible should be 
rated as osteomyelitis, chronic under 38 C.F.R. § 4.71a, 
Diagnostic Code 5000.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5000, a 10 percent disability rating is warranted for 
inactive osteomyelitis, acute, subacute, or chronic, following 
repeated episodes, without evidence of active infection in past 5 
years.  A 20 percent rating will be assigned for acute, subacute 
or chronic osteomyelitis with discharging sinus or other evidence 
of active infection within the past 5 years.  A 30 percent rating 
is warranted for acute, subactue or chronic osteomyelitis with 
definite involucrum or sequestrum, with or without discharging 
sinus.  A 60 percent rating is assigned for frequent episodes of 
acute, subactue or chronic osteomyelitis with constitutional 
symptoms.  Note (2) of that diagnostic codes provides that to 
qualify for the 10 percent rating, 2 or more episodes following 
the initial infection are required.  38 C.F.R. § 4.71a, 
Diagnostic Code 5000, Note (2).  

Pursuant to the Board's November 2009 remand directives, VA 
examined the Veteran in January 2010.  A review of this report 
reflects that the Veteran was examined by a VA prostodontist and 
oral surgeon, both of whom reviewed the claims file and physical 
evaluation of the Veteran's oral cavity.  The VA examiner 
specifically concluded that there was no clinical evidence of any 
active infection of osteomyelitis in the previous 20 years, which 
was the last time that the Veteran remembered having any 
definitive extractions/dental work (other than dentures) 
performed on his mouth.  The VA prostodontist and oral surgeon 
also indicated that there was no evidence of any involucrum, 
sequestrum or necrotic bone, and episodes of constitutional 
symptoms.  The only dental-related complaint was that of pain 
associated with long-term denture wear and the resulting 
absorption of the ridges.  The VA prostodontist and oral surgeon 
clearly indicated that there was no evidence in the Veteran's 
chart of any long history of symptoms related to any mentioned 
problems.  (See January 2010 VA examination report).  The VA 
private treatment and examination reports on file prior to 
January 2010 do not reflect any objective findings of 
osteoemylitis.  Thus, the medical evidence of record does not 
support an increased compensable disability rating for 
osteomyelitis of teeth 23, 24, and 25.

Thus, given the absence of the criteria necessary for an 
increased compensable rating, an increased evaluation for the 
service-connected osteomyelitis of teeth 23, 24, and 25 is not 
warranted at anytime during the appeal period.  Hart, supra.

IV. Extraschedular Consideration

Pursuant to § 3.321(b)(1)(2009), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is authorized 
to approve an extraschedular evaluation if the case "presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

As discussed above, the competent and probative VA medical 
evidence of record does not show that the Veteran's service-
connected osteomyelitis of teeth numbered 23-25 currently 
manifests the majority of the criteria necessary for an increased 
compensable rating.  His dental symptoms are contemplated by the 
rating criteria.  Thus, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).


ORDER

An increased compensable rating for osteomyelitis of teeth 23, 
24, and 25 is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


